TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 6, 2019



                                     NO. 03-19-00731-CV


                                Sergio Alderete, Jr., Appellant

                                                v.

                           The Attorney General of Texas, Appellee




  APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant’s notice of

appeal was filed with the trial court and expressly requested a hearing in the trial court from the

order signed by the associate judge, no adjudication of costs is made.